UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4885


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEMUEL LOTT, a/k/a Andrew Anthony Maylor,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:12-cr-00077-SGW-1)


Submitted:   July 12, 2013                  Decided:   July 18, 2013


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne D. Inge, LAW OFFICE OF WAYNE D. INGE, Roanoke, Virginia,
for Appellant.     Timothy J. Heaphy, United States Attorney,
Elizabeth   G.   Wright,   Assistant  United States  Attorney,
Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lemuel Lott appeals from the district court’s judgment

revoking      his   supervised            release      and    imposing      a   thirty-seven-

month    sentence.         Lott       asserts         that    his    sentence      is   plainly

unreasonable because he argues that the district court should

not have imposed the sentence to run consecutive to his sentence

in    his     illegal    re-entry          case,      allegedly       did    not   apply     the

relevant 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2013) factors

to the specific circumstances of his case, and failed to state

in     open     court    the    particular            reasons       for     imposing    Lott’s

sentence.       Finding no error, we affirm.

               In reviewing a sentence imposed after revocation of

supervised       release,       we    “take[]         a   more      deferential       appellate

posture concerning issues of fact and the exercise of discretion

than reasonableness review for guidelines sentences.”                                   United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal

quotation marks omitted).                    Thus, we will affirm a supervised

release revocation sentence if it is not plainly unreasonable.

United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010).

The     first     step    is     to       determine          whether      the   sentence      is

unreasonable.           United States v. Crudup, 461 F.3d 433, 438 (4th

Cir.     2006).          Only        if     the       sentence      is      procedurally     or

substantively       unreasonable            will       the    inquiry       proceed     to   the



                                                  2
second   step,      which      is    to    determine     whether   the    sentence   is

plainly unreasonable.           Id. at 438-39.

            A sentence is procedurally reasonable if the district

court has considered the policy statements contained in Chapter

Seven of the Sentencing Guidelines and the applicable § 3553(a)

factors, Crudup, 461 F.3d at 440, and has adequately explained

the sentence chosen, though it need not explain the sentence in

as   much   detail        as        when   imposing       the   original    sentence.

Thompson,     595    F.3d       at    547.          A   sentence   is    substantively

reasonable if the district court states a proper basis for its

imposition of a sentence up to the statutory maximum.                         Crudup,

461 F.3d at 440.

            We   find       that      Lott’s       thirty-seven-month     sentence   is

reasonable.      A review of the record confirms that the district

court considered the advisory policy statement range and the

applicable § 3553(a) factors, and stated a proper basis for the

sentence imposed.         See United States v. Rivera-Santana, 668 F.3d

95, 105 (4th Cir.) (recognizing that the Court “will credit an

articulation        [of     the       § 3553(a)         factors]   as     ‘clear     and

appropriate,’ when the reasons [given by the district court]

‘can be matched to a factor appropriate for consideration’ and

tailored    to   the      defendant’s          situation”)      (citation   omitted),

cert. denied, 133 S. Ct. 274 (2012).



                                               3
             We conclude that the district court’s stated rationale

for Lott’s sentence was adequate.                   In this regard, a sentencing

court need only “set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority.”

Rita v. United States, 551 U.S. 338, 356 (2007).                       Thus, for each

sentence, the court “must place on the record an individualized

assessment based on the particular facts of the case before it.”

United    States    v.     Lynn,    592      F.3d    572,    576    (4th    Cir.      2010)

(internal       quotation       marks     and    citations         omitted).       “This

individualized assessment need not be elaborate or lengthy,” and

the district court must only “provide a rationale tailored to

the particular case at hand and adequate to permit meaningful

appellate review.”          United States v. Carter, 564 F.3d 325, 330

(4th     Cir.     2009))    (internal         quotation       marks     and     citation

omitted); see also United States v. Hernandez, 603 F.3d 267, 271

(4th Cir. 2010) (noting that “[w]hen imposing a sentence within

the Guidelines, . . . the explanation need not be elaborate or

lengthy”).

             In    this    case,       the   district       court    made     clear    its

reasons for imposing Lott’s sentence and the § 3553(a) factors

it   found   relevant      to    the    sentence.       Moreover,       the    need     for

explanation was diminished both by the fact that the district

court imposed a within-Guidelines sentence and the fact that the

                                             4
district    court       was   conducting         a   sentencing       on   a   revocation

matter.     See Rita, 551 U.S. at 356 (“[W]hen a judge decides

simply to apply the Guidelines to a particular case, doing so

will not necessarily require lengthy explanation.”); Thompson,

595 F.3d at 547 (“A court need not be as detailed or specific

when imposing a revocation sentence as it must be when imposing

a post-conviction sentence . . . .”).

            We also reject Lott’s assertion that it was error for

the   district     court      to   refuse   to       run     his   revocation    sentence

concurrent to his sentence in the re-entry case.                           As stated in

the advisory Guidelines policy statements regarding supervised

release, sentences for breaches of supervised release are meant

to sanction the abuse of the court’s trust inherent in those

violations, and not to punish the underlying offense conduct.

Therefore, these sentences are intended to run consecutively to

other sentences.         Thus, “[a]ny term of imprisonment imposed upon

the   revocation        of    probation     or       supervised      release    shall   be

ordered     to     be    served      consecutively            to     any   sentence     of

imprisonment that the defendant is serving, whether or not the

sentence of imprisonment being served resulted from the conduct

that is the basis of the revocation of probation or supervised

release.”        U.S. Sentencing Guidelines Manual § 7B1.3(f) (2012).

Accordingly,       we    discern     no     error       in     the   district     court’s



                                            5
decision to run Lott’s revocation sentence consecutive to his

sentence in the re-entry case.

            Based on the foregoing, we affirm the district court’s

judgment.    We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     6